Citation Nr: 0904958	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to September 
1974; he died in March 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty in the Navy from May 1973 
to September 1974; he died in March 2005.  The appellant, his 
widow, has filed a claim for dependency and indemnity 
compensation (DIC) for service-connected death benefits.  
Statements received since March 2005 reflect the appellant's 
assertion that the veteran's immediate cause of death as 
reported on his death certificate, lung cancer, was due to 
Agent Orange exposure during service.  Alternatively, she 
contends that the veteran's death was also caused by ongoing 
heart problems and type II diabetes mellitus, both of which 
she believes were also due to Agent Orange exposure during 
service.

The appellant submitted a statement in September 2006 in 
which she indicates that the veteran received treatment for 
the above diseases at a number of VA medical facilities 
throughout the years.  Specifically, she noted that the 
veteran was treated at the VA Outpatient Clinic in 
Evansville, Indiana since 1997, the VA Medical Center (MC) in 
Marion, Indiana (inpatient and outpatient), and the VAMC in 
St. Louis, Missouri in July 2002.  

The June 2007 and October 2007 (supplemental) statements of 
the case indicate that treatment records from VA facilities 
in Marion and Evansville for the period from January 1998 
through April 2005 are associated with the claims file.  
However, closer examination reveals that records for the 
period from February 2002 through April 2004 are not of 
record.  Similarly, there is no indication that any treatment 
records were requested for any period of 1997.  Under the 
circumstances, the Board finds that a remand is necessary to 
obtain these outstanding VA treatment records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file).  

In addition to outstanding VA treatment records, the Board 
observes that an April 2005 VA discharge summary indicates 
that the veteran was initially diagnosed and treated for lung 
cancer at a private medical facility, Owensboro Medical 
Center.  As such records are pertinent to the present appeal, 
the agency of original jurisdiction (AOJ) should make 
appropriate attempts to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
At the time of the veteran's death he was not service-
connected for any disabilities, including his immediate cause 
of death (lung cancer).  Pertinent to this appeal, however, 
lung cancer shall be service connected if it has become 
manifest to a degree of 10 percent or more any time after 
service, the veteran was exposed to an herbicide agent (Agent 
Orange) during active military, naval, or air service, and 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  

The appellant contends that the veteran was exposed to Agent 
Orange when containers filled with Agent Orange spilled on 
the deck of the veteran's ship, the U.S.S. Ajax, and the 
veteran was involved in the clean up.  See DIC Claim received 
April 11, 2005; Notice of Disagreement received August 11, 
2006.  According to the appellant, the ship was returning 
Agent Orange that had been in Vietnam to the United States.  
Id.  The record also contains a December 2004 written 
statement from the veteran in which he stated that he came 
into contact with Agent Orange when a spill occurred on the 
U.S.S. Ajax after it left port in San Diego in 1973.  
Notably, neither the appellant, nor the veteran during his 
lifetime, asserts that the veteran served in the Republic of 
Vietnam.  Moreover, there is nothing in the veteran's service 
records to indicate that he ever set foot in Vietnam.  As 
such, it may not be presumed that the veteran was exposed to 
Agent Orange during service.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a)(6), 3.313(a) 
(2008).  

The RO attempted to verify the veteran's alleged exposure to 
Agent Orange through the National Personnel Records Center 
(NPRC) in May 2005; however, the response received was 
negative.  The RO also considered whether to submit a request 
for information to U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)), yet decided that the 
request could not be completed because the evidence did not 
reveal a 60-day timeframe when the exposure supposedly 
occurred.  See USACURR Coordinator Review dated April 12, 
2006.  It was also noted that the RO determined that even if 
a 60-day timeframe was provided, JSRRC could not confirm 
exposure on the ship.

While the Board acknowledges the RO's determination that any 
efforts to verify the veteran's alleged exposure to Agent 
Orange would be futile, it finds that its conclusion that no 
records exist which might verify this exposure cannot be made 
without making an attempt to search the records.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002) (held 
that Social Security Administration records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records).  The Board observes that the alleged exposure 
involved an incident in which Agent Orange spilled on the 
decks of the U.S.S. Ajax.  It is unclear from the record the 
extent of this spill; however, the appellant alleges that the 
veteran told her that he participated in the clean up and was 
required to take a number of showers following his exposure.  
See VA Form 21-4138 received May 6, 2005.  Thus, there may be 
some mention of the incident in deck logs.  As for the 
problems of finding an appropriate 60-day timeframe(s) in 
which to search for potential records of exposure, a history 
of the U.S.S. Ajax shows that it was afloat twice during the 
veteran's period of active duty service.  First, when the 
veteran first entered active duty; it returned to San Diego 
on August 29, 1973.  The second period was near the end of 
the veteran's service; the ship left San Diego on July 6, 
1974.  Given the conflict between the appellant's and the 
veteran's account of when his exposure occurred, the Board 
finds that both periods should be searched.  

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) held that when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Based on the Board's preliminary review of the claim and the 
April 2005 and September 2006 notices provided to the 
appellant pursuant to the VCAA, the appellant has not been 
provided notice of elements (1) and (3).  As such, the Board 
finds that remand is also required so that the appellant can 
be provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death, as well as (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
conditions not yet service connected (the 
elements of service connection for a claim 
based on theories of direct service 
connection and Agent Orange exposure).

2.  Contact the appellant to obtain the 
names and addresses of all medical care 
providers who treated the veteran for lung 
cancer, heart problems, and type II 
diabetes mellitus as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: 
Owensboro Medical Center.  After securing 
the necessary release from the appellant, 
obtain these records.

3.  Obtain any VA outpatient and inpatient 
treatment records from the following VA 
facilities for the specified dates: (1) 
the Evansville Outpatient Clinic for the 
year 1997 and for the period from February 
2002 through April 2004; (2) the Marion 
VAMC for the year 1997 and for the period 
from February 2002 through April 2004; and 
(3) the St. Louis VAMC for the period of 
July 2002.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4.  Send a letter to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) asking them to provide any 
available information, including deck 
logs, which might corroborate the 
appellant's assertion that the veteran was 
exposed to herbicides (Agent Orange) while 
serving aboard the U.S.S. Ajax for the 
period from July 1, 1973, to August 30, 
1973, and for the period from July 6, 
1974, to September 6, 1974.  Please 
provide JSRRC with the following: copies 
the veteran's DD-214; and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



